Citation Nr: 0521750	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-14 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Dependents' Educational Assistance 
under Chapter 35 of Title 38 of the United States Code.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
June 1969.  He died in September 2000, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant asserts that the veteran contracted ulcerative 
colitis while in service, which led to a series of illnesses 
after service, and which, in the opinion of the appellant, 
eventually contributed to his death from sepsis.  The 
certificate of death lists the immediate cause of the 
veteran's death as sepsis, and cites liver transplant and end 
stage renal disease as contributing factors to the veteran's 
death.

The veteran's private doctor, who is a university professor 
of medicine, and who had treated the veteran for many years 
prior to his death, indicated that many of the veteran's 
medical problems probably began in and around the time that 
he developed ulcerative colitis, which led to his needing a 
liver transplant, and also probably ultimately contributed 
both directly and indirectly to his chronic renal failure.  
At a VA examination in January 1996, the examiner diagnosed 
the veteran to have "ulcerative colitis by history since 
1967."

In October 1967, while still in service, the veteran sought 
medical treatment, complaining of rectal bleeding; however, 
after being administered a barium enema, the veteran was 
pronounced normal.  A culture of the veteran's stool found no 
ova or parasites and no enteric pathogens were detected.  At 
an examination in October 1968 it was noted that the veteran 
had had an episode of melena in March 1968 in Vietnam for 
which he was hospitalized.

While the veteran's private doctor indicated that many of the 
veteran's various disorders were related to his colitis, 
there are no medical records which reflect the actual onset 
of the veteran's colitis as determined by a contemporaneous 
examination of the veteran by a medical professional.
 
The appellant submitted a letter from the veteran's mother 
who indicated that her son was hospitalized in Bangkok, 
Thailand for colon problems involving parasites in his colon 
and colitis while serving in Vietnam.  The mother also 
recalled the veteran being hospitalized at Travis Air Force 
Base for colon problems immediately upon arrival back into 
the United States from Vietnam; as well subsequent treatment 
for colon problems at the VA medical center in Roanoke, 
Virginia, at Mountain Home hospital in Johnson City, 
Tennessee, and by a private doctor, Kelly Taylor of 
Pennington Gap, Virginia.  Unfortunately, the veteran's 
claims file is void of many of the records from the 
aforementioned places of treatment.  

As such, in order to fully assist the appellant in 
substantiating her claim, this matter is REMANDED for the 
following action:

1.  Ask the appellant to identify any 
private, medical care providers who 
believe that the veteran's colitis began 
in service, or who treated the veteran 
for colitis shortly after service, and 
supply the VA with the necessary releases 
to obtain the records.  Specifically, the 
appellant should be asked about the 
treatment records from Dr. Kelly Taylor 
that were referenced in the mother's 
letter.  

2.  Request that the National Personnel 
Records Center (NPRC) obtain the 
veteran's service personnel records and 
review them to ascertain, if possible, 
the Vietnam hospital at which the veteran 
was hospitalized in March of 1968; at 
which hospital in Bangkok, Thailand the 
veteran was hospitalized during service; 
and when the veteran was hospitalized at 
Travis Air Force Base.  The NPRC should 
then be requested to search for any 
inpatient clinical records concerning 
hospitalizations of the veteran in March 
1968 while in Vietnam; in Bangkok, 
Thailand; and while at Travis Air Force 
Base between May 1969 and July 1969, 
(unless, as to the Travis AFB 
hospitalization, a narrower time frame 
can be established from the veteran's 
personnel records).  All efforts to 
obtain the records should be fully 
documented, and a negative response must 
be provided if records are not available.

3.  Once all the requested development 
has been completed, readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant and 
her representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appellant's 
appeal.  38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

